Citation Nr: 1325789	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  07-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pneumonia as secondary to service-connected malaria. 

2.  Entitlement to service connection for hemorrhoids as secondary to service-connected malaria. 

3.  Entitlement to service connection for a digestive disorder to include a stress ulcer as secondary to service-connected malaria. 

4.  Entitlement to service connection for hypertension as secondary to service-connected malaria. 

5.  Entitlement to service connection for a prostate condition as secondary to service-connected malaria. 



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service from March 1944 to June 1945. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In August 2008, June 2009, and June 2010, the Board remanded the case for further development.  After completion of this development by the RO, the case was returned to the Board for further appellate consideration.

In the June 2009 Board decision, the Board also adjudicated and denied the issues of service connection for pneumonia, hemorrhoids, a stress ulcer, hypertension, and a prostate condition on a direct basis to service.  The Board remanded the secondary service connection issues in the same June 2009 decision.  The Board has the discretion to bifurcate a claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (where the Court recognized that bifurcation of a claim is generally within the Secretary's discretion).  In any event, the Veteran did not appeal any of the Board's direct service connection denials to the U.S. Court of Appeals for Veterans Claims (Court).  Therefore, only the secondary service connection issues remain on appeal before the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran does not have a current pneumonia disability.

2.  The Veteran does not have current residuals of a post-service 1976 surgery for hemorrhoids.

3.  The Veteran's stress ulcer (digestive condition), hypertension, and prostate condition are not proximately due to, the result of, or aggravated by his service-connected malaria. 


CONCLUSIONS OF LAW

1.  Secondary service connection for pneumonia is not established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

2.  Secondary service connection for hemorrhoids is not established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

3.  Secondary service connection for a digestive disorder to include a stress ulcer is not established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

4.  Secondary service connection for hypertension is not established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

5.   Secondary service connection for a prostate condition is not established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in April 2006, February 2008, October 2008, and December 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the service connection issues on both a direct and secondary basis; (2) informing him about the information and evidence the VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, all four VCAA notice letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board sees the RO did not provide the Veteran with all VCAA notice prior to the July 2006 adverse determination on appeal.  But in Pelegrini II, the Court also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has further held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the timing error was cured.  After providing additional VCAA notice on multiple occasions, the RO readjudicated the claims in SSOCs, to include the most recent February 2011 SSOC.  Thus, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376; see also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service records, VA examinations, and private medical evidence as identified and authorized by the Veteran.  For his part, the Veteran has submitted personal statements, newspaper articles, lay buddy statements from fellow service members, and private medical evidence.  

The Board has also secured VA examinations including VA clarification opinions addressing whether the Veteran's claimed disabilities are (a) proximately due to or the result of a service-connected disability or (b) aggravated by a service-connected disability.  See 38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.159(c)(4)(i); Robinson v. Mansfield, 21 Vet. App. 545 (2008); McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  Taken together, the VA examinations and VA opinions of record were thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record.  Moreover, the VA opinions were fully adequate as they addressed both the causation and aggravation facets of the secondary service connection claims.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a Veteran's service-connected disability was insufficient if it did not clearly encompass a discussion of aggravation).  

Finally, the RO substantially complied with the Board's August 2008, June 2009, and June 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, pursuant to the remands, the RO secured a private physician affidavit, VA examinations addressing the existence and etiology of the Veteran's alleged conditions, and VA clarification medical opinions addressing the theory of secondary service connection.  The RO has substantially complied with the Board's instructions.  In summary, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Veteran's Contentions

The Veteran contends that he has pneumonia, hemorrhoids, a stress ulcer, hypertension, and a prostate condition that are either caused or aggravated by his service-connected malaria.  The RO has already service-connected the Veteran for malaria an April 2009 rating decision.  In other words, the Veteran contends that the disorders on appeal should be service-connected on a secondary basis.  He maintains that the "parasites" of his service-connected malaria attacked different body symptoms, leading to secondary medical complications.  See September 2006 Notice of Disagreement (NOD); February 2007 VA Form 9.

Governing Laws and Regulations for Secondary Service Connection

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. §§ 3.303, 3.306.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Disability will be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   

In determining whether service connection is warranted on either a direct or secondary basis, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Analysis - Pneumonia and Hemorrhoids

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer, 3 Vet. App. at 225.   A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

With regard to the term "disability," the Federal Circuit has also noted that two provisions of 38 C.F.R. Part 4, 38 C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a Veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a Veteran seeks compensation.  See Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  However, the Federal Circuit also noted that in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110  or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  Hence, the mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort. 

However, in the context of secondary service connection claims, the Court has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310 ). 

During the course of the appeal, no current disability due to pneumonia or hemorrhoids is demonstrated by the evidence of record.  Specifically, Dr. M.F., MD., indicated in a September 2008 private medical certification that the Veteran was hospitalized for pneumonia in October 1997 at St. Paul's Hospital.  However, a November 2008 VA examiner found that although the Veteran reported a cough during cold weather and shortness of breath due to hypertension, upon objective examination and November 2008 X-rays, no pneumonia or any other respiratory disorder was diagnosed.  The VA examiner noted there was "no clinical/radiological evidence of pneumonia on this examination."  There was no also assessment for any other respiratory disability.  

With regard to hemorrhoids, private treatment and hospital records confirm that the Veteran was hospitalized for thrombosis prolapsed hemorrhoids in March and April of 1976.  However, the Veteran reported to the November 2008 VA examiner that his hemorrhoids were taken care of after his 1976 surgery.  There is no lay or medical evidence of any further symptomatology.  The Veteran also specifically denied any current problems with hemorrhoids to the November 2008 VA examiner.  An actual rectal examination was not performed due to the Veteran's high blood pressure.  

Although the Veteran as a lay person is competent to report or discuss any current symptoms for pneumonia or hemorrhoids, the Veteran has failed to submit any probative lay or medical evidence discussing recent pneumonia or hemorrhoids symptoms or pathology.  

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  More recently, the Court clarified that when the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id.  

In the present case, the earlier treatment and diagnosis for pneumonia was back in 1997 and for hemorrhoids back in 1976.  The Veteran filed his service connection claim for these disorders much later in time in 2006.  Therefore, in the present case, the Board concludes that the earlier treatment for pneumonia and hemorrhoids in 1997 and 1976, respectively, was not sufficiently proximate to the filing of the March 2006 claim so as to constitute evidence of a current disability.  Once again, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Absent probative or reliable evidence of current pneumonia or hemorrhoid residuals, secondary service connection cannot be granted in the present case.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. 

For the sake of argument, even if the Board was to assume current pneumonia and hemorrhoid disabilities existed, with regard to secondary service connection, there is negative probative evidence against a finding of secondary service connection for pneumonia or hemorrhoids.  38 C.F.R. § 3.310(a), (b); Velez v. West, 11 Vet. App. 148, 158 (1998).  Specifically, in VA addendum medical opinions dated in October 2009 and August 2010, a VA physician opined that pneumonia and hemorrhoids were not caused by, a result of, or permanently aggravated by the Veteran's service-connected malaria.  The VA examiner explained that malaria parasites invade the red cells and thus would affect organs such as the liver or spleen.  This would present clinically with an enlarged spleen, an enlarged liver, and cerebral malaria of the brain.  Neurological manifestations would result such as seizures, coma, and hypoglycemia.  The kidney and lungs may also be affected causing renal failure, pulmonary edema, or acute respiratory distress syndrome.  However, the VA physician assessed that malaria does not in any way cause the development of hemorrhoids.  The VA physician added that hemorrhoids cannot be aggravated by malaria as these vessels are not involved in the pathogenesis of malaria.  The VA physician did remark that pneumonia may result if the Veteran had been unconscious and had seizures from malaria.  (However, the Board emphasizes that the Veteran has not reported that his malaria ever caused loss of consciousness or seizures, either during service or post-service).  Moreover, the VA physician reasoned that the Veteran's particular bout of malaria in-service in 1944 was "very remote" from the occurrence of pneumonia in 1997.  

The Board finds that these unfavorable medical opinions are entitled to great probative weight against the pneumonia and hemorrhoid secondary service connection claims.  

Accordingly, the Board concludes that the preponderance of the evidence is against secondary service connection for pneumonia residuals and hemorrhoids, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Stress Ulcer, Hypertension, and a Prostate Condition

As to hypertension, a March 2004 private Fortune Medicare medical certificate, a September 2008 private treatment report from Dr. N.B., MD., and a November 2008 VA examination reveal current treatment for and a diagnosis of hypertension.  The hypertension has been present since the early 1980s.  

As to a digestive disorder, a September 2008 private treatment report from Dr. N.B. revealed a current diagnosis of gastritis / dyspepsia, for which the Veteran was given daily medication.  A March 2004 Iloilo Doctors' Hospital medical certificate noted earlier bleeding from a "stress ulcer" in March 1976.  The November 2008 VA examiner concluded that ulcer itself had resolved, although the Veteran still takes several medications for digestive discomfort.   

As to a prostate condition, a June 2007 private sonogram revealed prostatomegaly (an enlarged prostate).  In addition, a current diagnosis of benign prostatic hypertrophy was assessed by Dr. N.B., Dr. R.S., and Dr. M.F. in separate September 2008 private treatment reports.  A November 2008 VA examiner also diagnosed benign prostatic hypertrophy, present for the past 15 years.  

Thus, there is probative evidence the Veteran has hypertension, gastritis, and benign prostatic hypertrophy.  

With regard to whether secondary service connection is warranted for these disorders, the evidence in the claims folder contains favorable and unfavorable opinions.

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In evaluating the probative value of competent evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).
      
As to the unfavorable evidence against secondary service connection, in VA addendum medical opinions dated in October 2009 and August 2010, a VA physician opined that hypertension, a stress ulcer, and a prostate condition were not caused by, a result of, or permanently aggravated by the Veteran's service-connected malaria.  The VA physician had previously examined the Veteran for each condition at November 2008 VA examinations.  The VA physician explained that malaria parasites invade the red cells and thus would affect organs such as the liver or spleen.  This would present clinically with an enlarged spleen, an enlarged liver, and cerebral malaria of the brain.  Neurological manifestations would result such as seizures, coma, and hypoglycemia.  The kidney and lungs may also be affected causing renal failure, pulmonary edema, or acute respiratory distress syndrome.  However, the VA physician assessed that malaria does not in any way relate to the development of hypertension, stress ulcers, or prostate problems.  The VA physician added that malaria would not aggravate hypertension.  The VA physician explained that the increasing number of red cells of malaria parasites would develop hypotension instead of hypertension.  In addition, malaria, if "uncomplicated" as it was in the case of the Veteran, would not develop a stress ulcer.  Stress ulcers are usually secondary to severe illnesses such as severe pneumonia.  Finally, the VA physician remarked that a prostate condition cannot be aggravated by malaria.  The prostate gland is not the usual site of involvement of malaria.

Taken together, these VA opinions of record were thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record.  Moreover, the VA opinions were adequate as they addressed both the causation and aggravation facets of the secondary service connection claims.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Thus, with regard to secondary service connection, the Board finds there is probative evidence of record against service-connected malaria causing or aggravating current hypertension, digestive, and prostate conditions.  38 C.F.R. § 3.310(a), (b); Allen, 7 Vet. App. at 448; Tobin, 2 Vet. App. at 39.  

As to the favorable evidence in support of secondary service connection, in a September 2006 private medical opinion, Dr. N.B. opined that the parasites of the Veteran's service-connected malaria carried by blood throughout the different systems of the body, infected the Veteran causing complications to the prostate, stomach and intestine, and hypertension.  Dr. N.B. is the Veteran's treating family physician.  Dr. N.B. explained that malaria was the "mother of all disabilities." Malaria can cause anemia, and shock to the brain, lung, and kidneys, or complications to the spleen.  Dr. N.B. called the spleen the "seat of the emotion or passion."  Dr. N.B. opined in essence that the Veteran's malaria, not promptly treated, has caused all of the Veteran's current disabilities.  For hypertension, Dr. N.B. reflected that malaria impacted the spleen causing "emotional imbalance" and "a state of melancholy" leading to a rise and fall of blood pressure.  Dr. N.B. does not reference any clinical or probative evidence confirming this theory.  For the ulcer, Dr. N.B. indicated that the malaria "attacked" the stomach, but again, Dr. N.B. does not reference any clinical or probative evidence confirming this theory.  For the prostate, Dr. N.B. failed to explain why malaria would specifically affect the prostate.   

The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). See also Bloom v. West, 12 Vet. App. 185, 187 (1999).

Dr. N.B. was also confusing and inconsistent in his medical opinion, as aside from secondary service connection, he also assessed that the Veteran's stomach problems, prostate problems, and hypertension were "acquired" during the Veteran's active service in the 1940s as well as "aggravated" by the demanding nature of his service.  This is an inconsistent and contradictory finding. 

The unfavorable VA opinions, although not perfect, outweigh the favorable private opinion because they provide a more distinct analysis into why service-connected malaria does not have a secondary relationship with the Veteran's hypertension, stress ulcer, and prostate problems.  

With regard to lay evidence of a secondary relationship between the Veteran's  service-connected malaria disability and the issues on appeal, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  The Veteran is indeed competent to report purported symptoms and the date of onset of his hypertension, prostate problems, and digestive problems, during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, the Board finds the Veteran's lay statements with regard to the existence of a secondary relationship are less persuasive than the post-service VA medical opinions of record, that provide concise medical explanations on the question of etiology.  In sum, the lay evidence is of no greater value than the medical evidence upon which it is based.  Here, the positive lay and medical opinions are essentially unreasoned and accorded little probative value.

Accordingly, the Board concludes that the preponderance of the evidence is against secondary service connection for hypertension, a digestive disorder including a stress ulcer, and a prostate condition, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for pneumonia as secondary to service-connected malaria is denied. 

Service connection for hemorrhoids as secondary to service-connected malaria is denied.  

Service connection for a digestive disorder to include a stress ulcer as secondary to service-connected malaria is denied.

Service connection for hypertension as secondary to service-connected malaria is denied.

Service connection for a prostate condition as secondary to service-connected malaria is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


